Exhibit 10.15

LOGO [g268721g66b44.jpg]

December 19, 2011

To: Chris D. Newman

Dear Chris,

Congratulations! I am pleased to extend to you this offer to serve as Executive
Vice President, Chief Financial Officer and Treasurer of Orchard Supply Hardware
Stores Corporation (“Orchard” or “Company”). In this capacity you will be the
Company’s Principal Financial Officer and Principal Accounting Officer and will
report directly to the Company’s Chief Executive Officer. This letter serves as
confirmation of our offer and will modify certain terms of your November 7, 2011
offer letter agreement with the Company’s subsidiary Orchard Supply Hardware LLC
(“Subsidiary”) (“Prior Offer Letter”). Some key elements of the offer contained
in this letter agreement are as follows:

 

  •  

The effectiveness of this letter agreement with the Company will be December 19,
2011 (“Effective Date”). However, the commencement of your employment with the
Subsidiary will still have been November 7, 2011 (“Start Date”) and your
employment with the Subsidiary will continue uninterrupted from the Start Date
although you will no longer be a “seasonal” employee as of the Effective Date
and you shall be compensated through the day before the Start Date in accordance
with the Prior Offer Letter. For avoidance of doubt, the “Retention Bonus”
referenced in the Prior Offer Letter shall no longer be applicable and will not
be paid.

 

  •  

Base salary at an annual rate of $400,000, paid bi-weekly and in arrears, with
periodic increases based on your performance.

 

  •  

In addition to your base salary, you will receive a sign-on bonus of $100,000
(net of applicable taxes). This will be paid to you on or before January 6,
2012. In the event you voluntarily terminate your employment with the Subsidiary
other than for Good Reason (as defined in the attached Executive Severance
Agreement), death or disability, or your employment is terminated by the
Subsidiary for Cause (as defined in the attached Executive Severance Agreement),
before November 7, 2013, you will be required to repay some or all of this bonus
to the Company according to the following: (a) if such termination occurs before
November 7, 2012, you will be required to repay $100,000 and (b) if such
termination occurs on or after November 7, 2012 and before November 7, 2013, you
will be required to repay $50,000 to the Company. Repayment is due within thirty
(30) days of your separation from service. If repayment is required, then the
Form W-2 for the tax year in which you originally received the bonus payment
will not reflect such bonus amount and if the Form W-2 has already been filed
with the tax authorities then the Subsidiary shall promptly provide you and the
tax authorities with an amended Form W-2 for such year reflecting the reduction
in your taxable compensation by the amount of your required repayment.

 

-1-



--------------------------------------------------------------------------------

LOGO [g268721g66b44.jpg]

 

  •  

One way we reward great company and individual performance is through our annual
incentive plan. You will be eligible for an annual fiscal year target incentive
opportunity of 75% of your annual base salary. Your award for fiscal year 2011
(which ends January 28, 2012) will be prorated based on your Start Date. Any
incentive payable with respect to a fiscal year (that ends on January 31) will
be paid by April 15 of the following fiscal year, provided that you are actively
employed on the payment date (subject to the attached Executive Severance
Agreement).

 

  •  

The Company shall recommend to the committee that will administer the Company’s
new equity compensation plan that you become a participant in such plan and
receive an equity grant under this plan consistent with your role as soon as
approved by the committee (but in no event shall the grant date be later than
January 30, 2012). Such participation in this new equity compensation plan will
be based on a grant commensurate with what an individual whose offer letter
included an option to acquire 14,000 Company Class B common shares would
receive.

 

  •  

We also understand how important it is to get away from work from time to time,
so you shall receive twenty-four (24) days of paid vacation, which will be
prorated this year based on your Start Date.

 

  •  

During the course of your employment, you will be entitled to participate in a
variety of benefits available to salaried associates, including medical, dental
and long-term disability. Notwithstanding anything to the contrary in your Prior
Offer Letter, your benefits coverage will begin no later than on the Effective
Date provided you enroll within your eligibility period. You will also be
eligible to begin participation in the 401(k) savings plan on the first day of
the third month following the Start Date. The Subsidiary expects to continue its
benefit programs, but reserves the right to modify, amend or terminate any or
all of the benefit programs at any time. The Company or the Subsidiary will also
timely reimburse or advance you for any business related expenses.

 

  •  

You will be required to sign the attached Executive Severance Agreement. If your
employment with the Subsidiary is terminated by the Company or the Subsidiary
(other than for cause, death or total and permanent disability) or by you for
Good Reason (as such capitalized terms are defined in the Executive Service
Agreement), you will receive twelve (12) months of pay continuation equal to
your annual base salary at time of termination. Under the Executive Severance
Agreement, you agree, among other things, not to solicit employees for a period
of twelve (12) months of your termination and not to disclose confidential
information. The non-solicitation and non-disclosure provisions apply regardless
of whether you are eligible for severance benefits under this agreement, and the
terms of this offer letter are conditioned upon your signing this agreement.

 

-2-



--------------------------------------------------------------------------------

LOGO [g268721g66b44.jpg]

 

  •  

The Indemnification Agreement, dated November 7, 2011, that you previously
entered into with the Company shall remain in full force and effect and you
shall continue to be covered under the Company’s director and officer liability
insurance policy.

 

  •  

Your principal working office shall be at the Company’s facility in San Jose,
California, subject to necessary business travel and further subject to your
reasonable discretion to perform your duties at other locations.

This offer is made to you based on your representation to the Company that your
acceptance of employment with the Subsidiary and your performing the
contemplated services does not and will not conflict with or result in any
breach of default under any agreement, contract or arrangement which you are a
party to or violate any other legal restriction.

This offer is also contingent upon satisfactory completion of a background
check, a drug test (to be taken within 48 hours from the time the drug test is
scheduled) and employment verification. On your first day of work, you must
present documentation to establish your identity and employment eligibility to
work in the United States. This documentation will be used to complete the
legally required I-9 for the United States Citizenship and Immigration Services.

Chris, we are looking forward to your continued participation with our team. I
am confident that you will make an important contribution to the success of
Orchard Supply Hardware. Please confirm your acceptance of this offer by signing
and returning this offer letter no later than December 19, 2011 to Dave Bogage
in PDF format via email at dave.bogage@osh.com or via confidential fax at
(408) 361-3007. If you need additional information or clarification, please
call.

Sincerely,

/s/    Mark Baker

Mark Baker

President and Chief Executive Officer

Orchard Supply Hardware LLC

Orchard Supply Hardware Stores Corporation

 

Accepted  

/s/    Chris D. Newman

   Date December 19, 2011     Chris D. Newman     

Attachment: Executive Severance Agreement

 

-3-